Citation Nr: 0434347	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability claimed as bronchitis.

2.  Entitlement to a compensable rating for residuals of a 
left knee injury.

3.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 until March 
1978.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from February 2003 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Lincoln, Nebraska.
 
In the veteran's May 2003 notice of disagreement as to his 
bronchitis claim, he also identified a claim of entitlement 
to an increased evaluation for a left wrist condition and a 
claim of entitlement to service connection for anxiety as 
among the issues on appeal.  A review of the claims file 
reveals that service connection for the left wrist was 
granted in a November 1986 rating decision.  A noncompensable 
evaluation was assigned.  That same rating action denied 
service connection for anxiety.  No appeal was made and there 
is no further reference to either issue until the veteran's 
May 2003 communication.  Therefore, to clarify, the left 
wrist and anxiety claims are not presently on appeal.  As the 
May 2003 correspondence may be fairly construed as a request 
to reopen these claims, such matters are referred to the RO 
for appropriate action.  In this regard, however, it is noted 
that a July 2003 statement appears to withdraw his left wrist 
and anxiety claims.

Furthermore, it is noted that the issues on appeal were 
previously before the Board in February 2004.  At that time, 
the veteran's bronchitis claim was characterized as whether 
new and material evidence had been received to reopen the 
appeal.  It was determined by the Board that new and material 
evidence had been received.  Thus, the issue is now 
appropriately characterized as entitlement to service 
connection.  Also in February 2004, after reopening the 
bronchitis claim, all issues were remanded to the RO for 
further development. 


FINDINGS OF FACT

1.  The service medical records show occasional diagnoses of 
bronchitis but fail to reveal continuity of symptomatology or 
chronic residuals.

2.  The competent medical evidence fails to show that the 
veteran's current respiratory diagnoses are causally related 
to active duty, to include the in-service findings of 
bronchitis.

3.  The veteran's osteoarthritis of the left knee is 
manifested by complaints of pain; objectively, there is no 
limitation of motion and no demonstration of instability.

4.  The veteran's multiple noncompensable service-connected 
disabilities have been shown to clearly interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

2.  The criteria for entitlement to a compensable evaluation 
for osteoarthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5261 (2004).

3.  The criteria for entitlement to a 10 percent evaluation 
for multiple, noncompensable service-connected disabilities 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.324 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in January 2003, July 2003 and March 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to send any evidence pertinent to his 
appeal to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

In the present case, as to his bronchitis and left knee 
claims, the appellant received appropriate notice prior to 
the initial unfavorable rating decision issued in February 
2003.  As such, the timing requirements of Pelegrini II have 
been satisfied  

Regarding his 38 C.F.R. § 3.324 claim, appropriate notice did 
not precede the unfavorable rating decision issued in May 
2003.  Thus the timing requirement was not satisfied as to 
that issue.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
documents relating to a disability determination by the 
Social Security Administration (SSA).  Further, private 
treatment reports dated in March 2003 are associated with the 
claims file.  Moreover, the claims file contains several 
papers confirming that the veteran was scheduled for various 
VA examinations and indicating that the veteran did not 
report for such appointments.  Copies of a letter apprising 
him of VA examinations scheduled for July 2004 are of record.  
Such correspondence informed the veteran of the consequences 
of failing to report for VA examination.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Indeed, 
the veteran has, on several occasions, explicitly commented 
that he had no more evidence to submit.

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Increased disability evaluations-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Service connection-respiratory disability

At the time of his enlistment examination in January 1965, 
the veteran had no respiratory abnormalities.  He denied 
shortness of breath and chronic cough in a report of medical 
history completed at that time.  Additional in-service 
physicals performed in March 1965, January 1966, June 1966, 
November 1966, July 1967, November 1968, and March 1969 all 
show a normal respiratory system.  No complaints of 
respiratory symptoms were made in accompanying reports of 
medical history.  

The service medical records next show that in February 1971, 
the veteran complained of a productive cough with yellow 
sputum.  The provisional diagnosis was bronchitis.  Following 
a chest X-ray which was characterized as within normal limits 
with no pneumonia, the confirmed diagnosis was bronchitis.

Further complaints of cough and chest congestion were made in 
July 1972.  Viral bronchitis was diagnosed at that time.  

In October 1972, the veteran had complaints of productive 
cough, congestion and a tight feeling in his chest for 3 
weeks.  The impression was bronchitis.  

The service medical records contain no further references to 
respiratory symptoms.  Examinations in July 1973 and March 
1978 were normal.  

Following service, a March 2003 private medical record noted 
a history of chronic bronchitis, probably chronic obstructive 
pulmonary disorder (COPD).  It was noted that the veteran 
smoked 8 to 10 cigarettes daily, with a long history of heavy 
smoking in the past.  Specifically, he had smoked 3 packs per 
day for many years and had smoked for over 40 years.  The 
veteran also stated that he was in the Navy and that there 
was asbestos on some of the ships.  He did not claim any 
involvement in the removal of asbestos or in any other 
activities in which exposure would be likely.  (It is noted 
that a specific claim for asbestosis has not been filed.)

Objectively, the veteran's chest was clear with some 
decreased breath sounds bilaterally.  There were no wheezes.  
There was some increased AP diameter on physical exam.  A 
chest x-ray revealed changes consistent with COPD and a 
flattening of the diaphragms and hyperaeration.  The 
diagnosis was COPD.  The examiner commented that the COPD was 
most likely secondary to prolonged cigarette abuse.  The 
examiner could not state whether asbestos exposure caused the 
veteran's COPD.  He again stated that the etiology of the 
veteran's respiratory condition was most likely long-term 
tobacco use, rather than significant asbestos exposure.  

In SSA documents received in March 2004, the veteran noted 
that he could not walk very far due to shortness of breath.  

The claims file contains no additional evidence regarding the 
veteran's respiratory claim.  The veteran failed to report to 
a VA general medical examination in May 2003.  Additional 
appointments were not kept in October 2003 and July 2004.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.
 
In the present case, private medical records dated in March 
2003 clearly show a current respiratory diagnosis.  Thus, the 
initial element of a service connection claim has been 
satisfied.  

Regarding the question of in-service incurrence, it is 
recognized that the service medical records show three 
diagnoses of bronchitis between 1971 and 1972.  However, 
following the last such diagnosis in October 1972 and the 
veteran's discharge in March 1978 there was not one single 
recorded respiratory complaint.  Due to this absence in 
continuity of symptomatology, the Board determines that the 
earlier in-service bouts of bronchitis were acute and 
transitory and had fully resolved by the time of separation, 
leaving no chronic residuals.  This interpretation of the 
record is further strengthened by the absence of respiratory 
complaints or treatment until 2003, 25 years following 
separation from service.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  However, the claims 
file does not contain a competent etiological opinion linking 
the veteran's present respiratory disability to active duty.  
In fact, a March 2003 medical report essentially attributed 
the veteran's respiratory condition to a prolonged history of 
heavy smoking and not to any incident of active service, to 
include any possible exposure to asbestos.  

In conclusion, despite a current respiratory diagnosis, the 
evidence does not establish that such condition is 
etiologically related to in-service treatment for bronchitis 
received in 1971 and 1972.  Rather, the evidence suggests 
that such in-service symptoms fully resolved prior to 
separation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

II.  IR- left knee injury

Factual background

In a private examination dated in March 2003, the veteran 
reported pain and discomfort in his left knee.  An x-ray 
showed no evidence of fractures.  The joint spaces were 
fairly well preserved.  Overall, the films were unremarkable.  
The assessment was osteoarthritis in the left knee with a 
history of previous trauma.  

In SSA documents received in March 2004, the veteran 
complained of left knee pain.  A December 2003 examination 
showed mild osteoarthritis of the left knee.  Range of motion 
was within normal limits with 110 degrees flexion and full 
extension.  Drawer signs were negative.  McMurray's and 
Lachman's tests were also negative.  X-ray examination of the 
left knee showed mild medial joint space narrowing.  

In SSA questionnaires, the veteran indicated difficulty with 
prolonged standing, sitting, climbing stairs and walking, due 
to left knee pain.  

The claims file contains no additional evidence regarding the 
veteran's left knee claim.  The veteran failed to report to a 
VA general medical examination in May 2003.  Additional 
appointments were not kept in October 2003 and July 2004.  

Analysis

The veteran is currently assigned a noncompensable disability 
evaluation for osteoarthritis of the left knee (characterized 
as residuals of a left knee injury) under Diagnostic Code 
5261.  

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Also pertaining to limitation of leg motion is the preceding 
Code section, 5260.  Diagnostic Code 5260 concerns limitation 
of leg flexion.  A noncompensable evaluation is assigned 
where flexion is limited to 60 degrees.  A 10 percent rating 
is warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Other impairment of the knee, recurrent subluxation or 
lateral instability, that is slight in degree warrants a 10 
percent rating.  For moderate impairment, a 20 percent rating 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

The medical evidence of record does not establish limitation 
of extension to 10 degrees or limitation of flexion to 45 
degrees, such as to warrant the next-higher 10 percent rating 
under either Diagnostic Code 5261 or 5260.  Indeed, a 
December 2003 evaluation performed in conjunction with an SSA 
disability determination revealed range of motion from zero 
to 110 degrees, with good stability of the left knee.  
Moreover, the competent evidence fails to demonstrate 
objective pain on motion such as to warrant an increased 
rating on the basis of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, there is 
no showing of additional limitation as due to factors such as 
pain, weakness, fatigability or incoordination.  

The Board has also considered whether a compensable 
evaluation for the veteran's service-connected left knee 
disability is possible under any alternate Code sections.  
Because there is no finding of ankylosis, Diagnostic Code 
5256 is not for application.  As there is no showing or 
recurrent subluxation or lateral instability, Diagnostic code 
5257 does not apply.  Further, as there is no demonstrated 
impairment of the tibia and fibula, Diagnostic Code 5262 does 
not apply.  There are no other relevant Code sections to 
consider.

In conclusion, the severity of the veteran's osteoarthritis 
of the left knee is appropriately reflected in his present 
noncompensable evaluation and there is no basis for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

III.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324

Analysis

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating. 38 C.F.R. § 
3.324 (2004).

The veteran is currently service-connected for a residual 
fracture of the distal phalanx of the left second finger, and 
for residuals of a left knee injury.  He is also service-
connected for residuals of a left wrist fracture and plantar 
warts.  He has been assigned noncompensable ratings for all 
of these disabilities.

The sole question for consideration is whether the above-
mentioned disabilities interfere with normal employability.  
To this end, the Board has carefully reviewed the SSA 
documents received by the RO in March 2004.  From such 
documents, it can be seen that the veteran was last employed 
as a preparer of legal documents.  He was self-employed.  
Prior to that, the veteran was a part owner of a lounge.  
That business lasted 6 years.  

Further review of the SSA documents shows that the veteran 
was deemed disabled by that agency.  The SSA explanation of 
determination specifically cited cataracts as a primary 
disability precluding employment.  It is noted that the 
veteran is not service-connected for that disability.  
However, the December 2003 explanation of determination noted 
that "the combination of his vision and other physical 
health concerns would preclude him from performing his past 
work as a technical writer."  It was further found that the 
veteran did not have transferable skills, and thus it was 
decided that he was disabled for the purposes of receiving 
SSA disability benefits.

The Board here finds that the December 2003 SSA determination 
of disability is predicated in part by his service-connected 
disabilities.  Indeed, a liberal interpretation of the phrase 
"other health concerns" encompasses the veteran's left 
second finger, left knee, left wrist and plantar warts 
disabilities.  With resolution of doubt in the veteran's 
favor, the Board finds that the evidence is in support of the 
claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a respiratory disability is denied.

Entitlement to a compensable rating for residuals of a left 
knee injury is denied.

Entitlement to a 10 percent evaluation for multiple, 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 is granted, subject to the applicable law 
governing the award of monetary benefits.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



